Citation Nr: 1720382	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.   06-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon, III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a chronic lumbar strain. 

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2007 RO Travel Board hearing. A hearing transcript has been associated with the claims file. 

Historically, the Board remanded the Veteran's request to reopen his clam for service connection for a lumbar spine disorder for additional development in August 2007. A January 2008 Board decision denied the Veteran's request to reopen this claim. The Veteran subsequently appealed the Board's January 2008 decision to the Court of Appeals for Veterans Claims (CAVC). In a March 2009 Joint Motion for Remand (JMR), the CAVC vacated the Board's January 2008 decision and remanded the claim to the Board. 

Subsequently, a December 2009 Board decision granted the Veteran's request to reopen his claim for service connection for a lumbar spine disorder and remanded the reopened claim for additional development. 

In a June 2011 letter, the Veteran was informed that the VLJ who conducted the March 2007 RO hearing was no longer employed at the Board and offered him the opportunity for a new hearing. The Veteran ultimately withdrew his request for this hearing in October 2011. 

When this case was most recently before the Board in December 2012, the claim for entitlement to service connection for a lumbar spine disorder was denied. The Veteran appealed the Board's December 2012 decision to CAVC. In a December 2013 Memorandum Decision, CAVC vacated the Board's decision and remanded the claim to the Board. A copy of this Memorandum Decision is of record.  In September 2014, the Veteran submitted argument and lay statements, with a specific request that the appeal be remanded for adjudication by the agency of jurisdiction (AOJ). The evidence contains lay statements regarding the Veteran's claimed breathing problems, which are not before the Board. By way of history, the RO denied reopening a claim for service connection for chronic obstructive pulmonary disease/bronchitis (claimed as lung problems) in a December 2013 rating decision. The Veteran did not file a timely notice of disagreement as to this rating decision. 

This appeal is processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As noted in the introduction, in December 2013, the CAVC vacated and remanded the Board's December 2012 decision denying the claim for service connection for a lumbar spine disorder. The basis for CAVC's remand, in pertinent part as set out in the Memorandum Decision, was that VA failed to make reasonable efforts to obtain private medical records identified by the Veteran. Specifically, in May 2002, the Veteran requested that VA obtain medical records from Dr. D.M. of Winston Salem, North Carolina, a neurologist who treated him in 1987. The Veteran submitted an authorization form later that month for these records. In the Memorandum Decision, the CAVC noted that the RO denied the Veteran's claim for service connection in June 2002, stating that "[a] review of the Winston Salem phone book had no listing for a Dr. [D.M.]."     

The CAVC found that the Veteran adequately identified the records sought, and thereby triggered VA's duty to make reasonable efforts to obtain those records. The CAVC found that VA's attempt to locate Dr. D.M. by consulting a Winston Salem phone book was not sufficient. The CAVC indicated that internet searches should have been conducted. The CAVC stated that in an age of internet search engines, such cursory review cannot be considered reasonable.  It was stated that with little effort, VA could have verified whether Dr. M still maintains a practice in Winston Salem, and thus has a valid address, as the Veteran claims.  

In July 2015, the RO indicated that the Veteran submitted a medical authorization for Dr. D.M. however; he did not provide a complete address for the VA to obtain those records. It was noted that a letter was sent to the Veteran in June 2002 for that additional information; however, the RO did not receive the complete address in order to obtain records. A handwritten note on the form indicated another medical authorization letter for Dr. D.M. was sent to the Veteran in July 2015 and that he should be requested to provide the complete mailing address and provide copies of any records in his possession. See July 2015 VA Form 21-6789-E. A July 2015 letter, advised the Veteran of an Authorization and Consent to Release Information to the VA from Dr. D.M. did not contain an address or contained an incorrect address. The Veteran was requested to provide an address so that the medical information could be requested. It was noted that he may want to obtain and send the information himself. Additionally, the VA needed records from his neurologist from 1987 to present.

In August 2015, the Veteran's representative submitted an authorization form signed by the Veteran indicating that he had received treatment from the W.B. Bill Hefner VA medical center in Salisbury, North Carolina and no dates of treatment were indicated. There is no indication in the record that the Veteran submitted an authorization form for the release of records for Dr. D.M. and there is no indication that the RO attempted to ascertain from the internet the current address of Dr. D.M. The supplemental statement of the case does not mention of any attempts made to retrieve these records. See May 2016 Supplemental Statement of the Case. 

In light of the foregoing, there has not been substantial compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). On remand, attempts should be made to retrieve any information from DR. D.M. regarding the Veteran. 

Accordingly, the case is REMANDED for the following action:


1. Attempt to obtain treatment records, to include internet and phone book searches, from Dr. D.M. of Winston Salem, North Carolina, from 1987, as identified by the Veteran. All attempts to secure this evidence must be documented for the record.

If, after making reasonable efforts, the AOJ is unable to obtain the records identified, the AOJ must notify the Veteran and 

(a) identify specific records the AOJ is unable to obtain; 

(b) briefly explain the efforts that the AOJ made to obtain those records; and 

(c) describe any further action to be taken by the AOJ with respect to the claim. The Veteran must then be given an opportunity to respond. 

2. After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal. If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the electronic file is returned to the Board, if otherwise in order.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

